IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED

KENNETH B. HUTCHINS,

               Appellant,

v.                                                      Case No. 5D15-203

ESTATE OF MARIE M. HUTCHINS,

               Appellee.

________________________________/

Opinion filed March 11, 2016

Appeal from the Circuit Court
for Marion County,
S. Sue Robbins, Judge.

Kenneth B. Hutchins, Perry, pro se.

William H. McDonald, III, Ocala, for
Appellee.


PER CURIAM.

       AFFIRMED. See Messina v. Scionti, 406 So. 2d 529, 532 (Fla. 2d DCA 1981)

(holding when executor or administrator of estate files personal claim against estate,

probate court must appoint administrator ad litem, and time for filing objections to claim

is tolled until court does so).



LAWSON, C.J., ORFINGER and EVANDER, JJ., concur.